DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 each use the phrase “substantially greater than” which is unclear to the examiner. The use of “substantially” is exceedingly broad to the point of where the Examiner cannot determine what greater value for the heights would constitute a “substantially” greater  greater than”.
Claims 6, 7 and 18 each recite “high electron emissivity” which is unclear to the examiner. It is unclear to the Examiner what material constitutes “high electron emissivity” and for examination purposes material such as lanthanum hexaboride or he like will be seen as “high electron emissivity”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0277592 (Xiao hereinafter) in view of US 2015/0240797 (Tin hereinafter).
Regarding claim 1, Xiao teaches an ion accelerator that discloses a substrate (Figure 1, Substrate 108); an electron emitter having a negative bias and being formed on the substrate (Emitter 110 per ¶ 18-19): an anode having a positive bias and being formed on the substrate (Anode 104 per ¶ 24, Please note that ¶ 15 allow for all elements to be mounted together so long as they are electrically insulated from each other): and an attractor having a negative bias and being formed on the substrate (Attractor 106 per ¶ 24, Please note that ¶ 15 allow for all elements to be mounted together so long as they are electrically insulated from each other): wherein the electron emitter and the anode are separated in a first direction and the negative bias of the electron emitter and the positive bias of the anode produce a first electric held in the 
Xiao does show the second direction being in parallel with the first direction (Evident from Figure 1) however, they are silent with respect to the second direction being orthogonal to the first direction.
However, Tin teaches an ion pump that discloses an electron emitter (Emitter 100) and an anode (Anode 110) are separated in a first direction and the negative bias of the electron emitter and the positive bias of the anode produce a first electric held in the first direction (Figure 1 shows a distance between the 100 and 110 with field lines). The resultant combination would us the anode and emitter electric field of Tin to show how the first electric field would be orthogonal in a first direction to the second direction of Xiao’s second electric field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the emitter and anode or the anode and attractor of Xiao to create the second direction being orthogonal to the first direction since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Xiao’s modified teachings are described above in claim 1 where Xiao would further disclose that the attractor comprises a plurality of attractors (Under the broadest 
Regarding claim 3, Xiao’s modified teachings are described above in claim 1 where Xiao would further disclose that the electron emitter has a first height relative to the substrate (Figure 1 of Xiao shows the height of 110 relative to 108), the anode has a second height relative to the substrate (Figure 1 of Xiao shows the height of 104 relative to 108), and the attractor has a third height relative to the substrate (Figure 1 of Xiao shows the height of 106 relative to 108), and the third height is substantially greater than the first height and the second height (Relative height in this case is being interpreted as the distance from substrate from 108 therefore the third height of 106 is seen as greater than the first and second heights).
Regarding claim 4, Xiao’s modified teachings are described above in claim 1 where Xiao would further disclose that the electron emitter has a first height relative to the substrate (Figure 1, where 110 has a thickness relative to the substrate 108), the anode has a second height relative to the substrate (Figure 1, where 104 has a thickness relative to the substrate 108), and the attractor has a third height relative to the substrate (Figure 1, where 106 has a thickness relative to the substrate 108).
Xiao, per Tin, is silent with respect to the second height is substantially greater than the first height and the third height.
However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to scale the substrate, emitter, anode, and attractor in such a manner that the second height is substantially greater than the first height and the third height. Gardner v. TEC Syst., Inc.
Regarding claim 5, Xiao’s modified teachings are described above in claim 1 where Xiao would further disclose that the electron emitter is formed from a plurality of materials layered together (Xiao ¶ 19).
Regarding claim 8, Xiao’s modified teachings are described above in claim 1 where Xiao would further disclose that the electron emitter comprises a plurality of electron emitters (Under the broadest reasonable interpretation, the slurry used to form 100 will have a plurality of individual emitters per ¶ 19-20 of Xiao).
Regarding claim 9, Xiao’s modified teachings are described above in claim 1 where Xiao would further disclose that the electron emitter is positioned remotely from the anode (Figure 1 of Xiao).
Regarding claim 10, Xiao’s modified teachings are described above in claim 1 where Tin further disclose a buffer electrode positioned between the electron emitter and the anode in the first direction (Tin Figure 1, electrode 180).
Regarding claim 13, Xiao’s modified teachings are described above in claim 1 where the combination of Xiao and Tin would further disclose that the first electric field causes negatively charged particles to flow in the first direction from the electron emitter toward the anode within a first region (¶ 24 of Xiao where the first region is between 110 and 104 of Xiao per the combination with Tin), and the second electric field causes positively charged particles to flow in the second direction from the anode to the attractor within a second region (¶ 24 of Xiao where the second region is between 104 and 106), wherein the second region is separate from the first region (Evident form Figure 1 of Xiao).
Regarding claim 20, Xiao teaches an ion accelerator with a method of operation that discloses negatively biasing an electron emitter such that the electron emitter emits electrons (Emitter 110 per ¶ 18-19); positively biasing an anode (Positive anode 104 ¶ 24); separating the 
Xiao is silent with respect to separating the anode and the attractor in a second direction orthogonal to the first direction.
However, Tin teaches an ion pump that discloses an electron emitter (Emitter 100) and an anode (Anode 110) are separated in a first direction and the negative bias of the electron emitter and the positive bias of the anode produce a first electric held in the first direction (Figure 1 shows a distance between the 100 and 110 with field lines). The resultant combination would us the anode and emitter electric field of Tin to show how the first electric field would be orthogonal in a first direction to the second direction of Xiao’s second electric field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the emitter and anode or the anode and attractor of Xiao to create the second direction being orthogonal to the first direction since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0277592 (Xiao) in view of US 2015/0240797 (Tin) and further in view of US 2009/0108727 (Nomura hereinafter).
Regarding claim 6, Xiao’s modified teachings are described above in claim 5 where Xiao further discloses that the plurality of materials comprises a plurality of surfaces, each of the plurality of surfaces has an irregular surface profile (Xiao in ¶ 19-20 details the various materials used to make up the emitter and these varied materials will have an irregular surface profile).
Xiao is silent with respect to at least one of the plurality of materials has a high electron emissivity.
However, Nomura teaches an electron emitting device that discloses the electron emitter being made of substances such as lanthanum hexaboride (¶ 83) which is cited by the Applicant as being high electron emissivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the various materials used to construct Xiao’s electron emitter with the material taught in Nomura to increase the electron emissivity.
Regarding claim 7, Xiao’s modified teachings are described above in claim 6 where the combination of Xiao and Nomura would further disclose that at least one of the plurality of materials having a high electron emissivity comprises lanthanum hexaboride (¶ 83 of Nomura).
Claims 14, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6449941 (Warboys hereinafter) in view of US 2008/0277592 (Xiao) and further in view of US 2015/0240797 (Tin).
Regarding claim 14, Warboys teaches an electron propulsion system that discloses a vertical lift system, comprising a payload (Column 1 Lines 12-14 and Column 6 Line 41 through Column 7 Line 10); a plurality of ionizing fluidic accelerators positioned on a surface of the payload, each of the plurality of ionizing fluidic accelerators comprising (Figures 5a-5d with 
Warboys is silent with respect to each of the plurality of ionizing fluidic accelerators comprising: a substrate; an electron emitter having a negative bias and being formed on the substrate; an anode having a positive bias and being formed on the substrate; and an attractor having a negative bias and being formed on the substrate; wherein the electron emitter and the anode are separated in a first direction and the negative bias of the electron emitter and the positive bias of the anode produce a first electric field in the first direction; wherein the anode and the attractor are separated in a second direction, the positive bias of the anode and the negative bias of the attractor produce a second electric field in the second direction; wherein the first electric field causes negatively charged particles to flow in the first direction from the electron emitter toward the anode; and wherein the second electric field causes positively charged particles to flow in the second direction from the anode to the attractor.
However, Xiao teaches an ion accelerator that discloses a substrate (Figure 1, Substrate 108); an electron emitter having a negative bias and being formed on the substrate (Emitter 110 per ¶ 18-19): an anode having a positive bias and being formed on the substrate (Anode 104 per ¶ 24, Please note that ¶ 15 allow for all elements to be mounted together so long as they are electrically insulated from each other): and an attractor having a negative bias and being formed on the substrate (Attractor 106 per ¶ 24, Please note that ¶ 15 allow for all elements to be mounted together so long as they are electrically insulated from each other): wherein the electron emitter and the anode are separated in a first direction and the negative bias of the electron emitter and the positive bias of the anode produce a first electric held in the first direction (110 and 104 are separated by gap “d” in Figure 1 and the field between is described in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hall effect ion thrusters of Warboys with the ion accelerators of Xiao to increase stability of the ion source per ¶ 9 of Xiao. 
Warboys, per Xiao, is silent with respect to the second direction being orthogonal to the first direction.
However, Tin teaches an ion pump that discloses an electron emitter (Emitter 100) and an anode (Anode 110) are separated in a first direction and the negative bias of the electron emitter and the positive bias of the anode produce a first electric held in the first direction (Figure 1 shows a distance between the 100 and 110 with field lines). The resultant combination would us the anode and emitter electric field of Tin to show how the first electric field would be orthogonal in a first direction to the second direction of Xiao’s second electric field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the emitter and anode or the anode and attractor of Xiao to create the second direction being orthogonal to the first direction since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse
Regarding claim 15, Warboys’ modified teachings are described above in claim 14 where Warboys’ would further disclose that the payload is a spherical shape (Column 6 Line 41 through Column 7 Line 10 details the payload being a satellite and a satellite can be considered a spherical shape).
Regarding claim 16, Warboys’ modified teachings are described above in claim 14 where Warboys’ would further disclose that the payload is a cube shape (Column 6 Line 41 through Column 7 Line 10 details the payload being a satellite and a satellite can be broadly considered a cube shape).
Regarding claim 19, Warboys’ modified teachings are described above in claim 14 where the combination of Xiao and Tin would further disclose that the first electric field causes negatively charged particles to flow in the first direction from the electron emitter toward the anode within a first region (¶ 24 of Xiao where the first region is between 110 and 104 of Xiao per the combination with Tin), and the second electric field causes positively charged particles to flow in the second direction from the anode to the attractor within a second region (¶ 24 of Xiao where the second region is between 104 and 106), wherein the second region is separate from the first region (Evident form Figure 1 of Xiao). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 6449941 (Warboys) in view of US 2008/0277592 (Xiao) in view of US 2015/0240797 (Tin) and further in view of US 2009/0108727 (Nomura).
Regarding claim 18, Warboys’ modified teachings are described above in claim 14 where Xiao further discloses that the plurality of materials comprises a plurality of surfaces, each of the plurality of surfaces has an irregular surface profile (Xiao in ¶ 19-20 details the various materials used to make up the emitter and these varied materials will have an irregular surface profile).

However, Nomura teaches an electron emitting device that discloses the electron emitter being made of substances such as lanthanum hexaboride (¶ 83) which is cited by the Applicant as being high electron emissivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the various materials used to construct Xiao’s electron emitter with the material taught in Nomura to increase the electron emissivity

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746